     Case 2:16-cr-00217 Document 74 Filed 08/10/21 Page 1 of 5 PageID #: 228



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA


v.                                   CRIMINAL ACTION NO. 2:16-00217


CHELSEA FORE


           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER


             On August 9, 2021, the United States of America

appeared by Patrick J. Jeffrey, Assistant United States

Attorney, and the defendant, Chelsea Fore, appeared in person

and by her counsel, Louie Thompson Price, Esq., for a hearing on

a petition seeking revocation of supervised release, submitted

by United States Probation Officer M. Dylan Shaffer.              The

defendant commenced a thirty-six (36) months term of supervised

release in this action on November 21, 2018, as more fully set

forth in the Judgment in a Criminal Case entered by the court on

June 12, 2017.


             The court heard the admissions of the defendant and

the representations and arguments of counsel.
   Case 2:16-cr-00217 Document 74 Filed 08/10/21 Page 2 of 5 PageID #: 229



            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) on November 20, 2020, the defendant committed the

misdemeanor offense of driving on a public highway while her

license was suspended or revoked, and on January 11, 2021, the

defendant committed the misdemeanor offense of driving on a

public highway while under the influence of drugs and driving

while her license was suspended or revoked, all in violation of

her terms of supervised release to not commit another federal,

state, or local crime; (2) on June 23, 2020, the defendant

submitted a urine specimen that tested positive for amphetamine

and methamphetamine and the defendant verbally admitted to the

probation officer that she had ingested methamphetamine; (3) on

September 22, 2020, the defendant submitted a urine specimen

that tested positive for amphetamine and methamphetamine and the

defendant verbally admitted to the probation officer she had

ingested methamphetamine; (4) on January 13, 2021, the defendant

submitted a urine specimen that tested positive for

methamphetamine and the defendant verbally admitted to the

probation officer she had ingested methamphetamine; (5) on

October 6, 2020, the defendant was directed to participate in
                                     2
   Case 2:16-cr-00217 Document 74 Filed 08/10/21 Page 3 of 5 PageID #: 230



intensive outpatient substance abuse counseling and to attend

weekly individual counseling sessions, and the defendant failed

to attend weekly individual counseling sessions nine times

between October 12, 2020, and December 28, 2020, failed to

attend two individual counseling sessions in February, 2021, and

failed to attend any individual counseling sessions in January,

March, and April, 2021, on the dates and as set forth in the

petition; (6) on October 6, 2020, the defendant was instructed

to participate in weekly group counseling sessions and failed to

attend eleven group counseling sessions from October 8, 2020,

through December 28, 2020, and failed to attend twenty-five

group counseling sessions from January 6, 2021, through April

29, 2021, on the dates and as set forth in the petition; (7) the

defendant was directed to appear for mandatory random drug

testing and the defendant failed to submit urine screens as

instructed on January 28, February 19, March 19, March 31, April

16, and April 22 of 2021; (8) on April 30, 2021, the defendant

began a 60-day placement of a global positioning system (GPS)

unit with a curfew daily from 8:00 p.m. to 6:00 a.m., on May 4

and May 5, 2021, the defendant entered her residence after her

8:00 p.m. curfew, and on May 6, May 7, and May 9, the defendant

failed to enter her inclusion zone by 8:00 p.m. and never

returned to her inclusion zone, and on May 8, 2021, the
                                     3
   Case 2:16-cr-00217 Document 74 Filed 08/10/21 Page 4 of 5 PageID #: 231



defendant left her inclusion zone at 10:51 p.m. and never

returned, all as set forth in the petition; all as admitted on

the record of the hearing by the defendant, and all as set forth

in the petition, and by the court’s findings on the record of

the hearing.



           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32.1(b)(2) and (c)(1) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583 (e), that the defendant should be confined

to the extent set forth below, it is accordingly ORDERED that

the defendant be, and she hereby is, committed to the custody of

the United States Bureau of Prisons for imprisonment for a

period of THREE (3) MONTHS, with credit for time served, and a

TWO (2) YEAR term of supervised release upon the same terms and


                                     4
   Case 2:16-cr-00217 Document 74 Filed 08/10/21 Page 5 of 5 PageID #: 232



conditions as heretofore and the further condition that the

defendant shall participate in and successfully complete the

nine-to-twelve month residential treatment program at Recovery

Point, to which program the defendant shall go DIRECTLY from the

custody of the Bureau of Prisons, on the date of her release, to

Recovery Point Charleston, 501 Stockton Street, Charleston, WV

25387.


           The defendant was remanded to the custody of the

United States Marshal.


           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.



                             DATED:       August 10, 2021




                                      5
